DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 10/22/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Response to Arguments
3.	Applicant's arguments filed 10/22/2021 have been fully considered.  Applicant amended the claims with added limitations and are rejected under new grounds of rejection with a newly found prior art.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6, 8-9, 12-13, 23, 26-27, 29, 32, 34 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al  (US 20170271679 A1) in view of Guha et al (US 20170237134 A1).
Regarding claim 1, Fan discloses a primary alkaline electrochemical cell comprising a can (10), and an electrode assembly and alkaline electrolyte disposed within the can (10). The electrode assembly comprises an anode (18), a cathode (12) and a separator (14). Fan teaches that the anode comprises a mixture of one or more active materials, an electrically conductive material, solid zinc oxide, and a surfactant. The anode can optionally include other additives, for example a binder or a gelling agent, and the like.  Fan teaches that the anode comprises particulate zinc (solid zinc) as an active material. Fan also teaches that anode comprises dissolved zinc oxide preferably via dissolution in the electrolyte, in order to improve plating on the bobbin or nail current collector and to lower negative electrode shelf gassing [Abstract; Fig. 1; paragraph 0011-0012, 0020-0024, 0026-0027, 0030]. Fan remains silent that electrolyte comprises dissolved zinc oxide. However, Guha teaches a zinc-air primary battery 
Regarding claims 2, 13, 29, 32 and 34, Fan teaches that the anode comprises zinc oxide (ZnO) [paragraph 0023, 0027] and Guha teaches that the electrolyte solution comprises dissolved zinc oxide [paragraph 0007, 0015, 0063, 0078].
Regarding claims 3-4 and 6, Guha teaches that the electrolyte solution comprises dissolved zinc oxide in an amount of 1-10% by weight [paragraph 0078].
Regarding claim 5, Fan teaches that the anode comprises a gelled electrolyte, wherein the gelled electrolyte is prepared by combining a gelling agent with a first aqueous alkaline electrolyte solution, wherein the first aqueous alkaline electrolyte solution comprises an alkaline metal hydroxide (potassium hydroxide ) electrolyte and dissolved zinc oxide [paragraph 0002-0012, 0030]. 
Regarding claim 8, Fan teaches that the cathode comprises an aqueous alkaline electrolyte solution, wherein the aqueous alkaline electrolyte solution comprises an alkaline metal hydroxide electrolyte [paragraph 0042, 0046] and Guha teaches that alkaline electrolyte may comprise dissolved zinc oxide [paragraph  0007, 0015, 0078].
Regarding claim 9, Guha teaches that the electrolyte solution comprises dissolved zinc oxide in an amount of 1-10% by weight [paragraph 0078].

Regarding claims 23, 26 and 27, Guha teaches that the electrolyte solution comprises dissolved zinc oxide in an amount of 1-10% by weight [paragraph 0078].
Regarding claim 43, Fan teaches that the cell is a primary cell [Abstract; paragraph 0047].

8.	Claims 14-15, 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al  (US 20170271679 A1) in view of Guha et al (US 20170237134 A1) as applied in claim 1 and further in view of Bresser et al (US 20150214541 A1).
Regarding claims 14-15, 17 and 20-21, Fan remains silent about zinc oxide substitution, however, Bresser teaches transition metal-doped zinc oxide particles and the use thereof as electrode material. Bresser teaches that the zinc oxide is substituted and comprises a cation substituent, wherein the substituted zinc oxide has the formula MxZn1-xO, wherein M is a transition metal selected from the group comprising Fe, Co, Ni, Mn and/or Cu and 0.02≤x≤0.14 [Abstract; paragraph 0006, 0013, 0036-0045]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing doped/substituted zinc oxide in order to have increased specific capacity and superior cycling stability.
9.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al  (US 20170271679 A1) in view of Guha et al (US 20170237134 A1) as applied in .
Regarding claim 40, Fan remains silent about the relation of battery capacity with dissolved zinc oxide in the electrolyte. However, it is well known that battery capacity is increased when zinc oxide is dissolved in the electrolyte as taught by Passaniti [column 1, line 14-20] and Marple [paragraph 0070]. Therefore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723